DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art discloses the allowable claimed language “the tray with first connecting feature hinged to a lid comprising a second connecting feature, the second connecting feature being movable between a first position in which a bottom surface of the second connecting feature directly engages a top surface of the first connecting feature and a second position in which a top surface of the second connecting feature directly engages a bottom surface of the first connecting feature to provisionally fix the lid to the tray, the body comprising a wall, the wall comprising a first end adjacent to the first cavity and an opposite second end adjacent to the second cavity, the first end defining opposite first and second cut-outs and the second end defining opposite third and fourth cut-outs, the cut-outs each extending into an outer surface of the wall”.  Some of the closest prior art 4,681,223 to Roberts with first and second connecting feature, but not discloses the third cavity having a depth less than the depth of the first and second cavity  and does not disclose multiple cutouts on both the hinged and adjacent to the connecting feature.  Prior art 4,574,951 to Weaver with first and second connecting feature, but not discloses the third cavity having a depth less than the depth of the first and second cavity  and does not disclose multiple cutouts on both the hinged and adjacent to the connecting feature.  Prior art D395,234 to Shida et al discloses first, 
Prior art 8,042,690 to Lewis discloses first, second and third cavity and hinged, but does not disclose a first and second connecting feature, the third cavity having a depth less than the depth of the first and second cavity and does not disclose multiple cutouts on both the hinged and adjacent to the connecting feature.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736